Citation Nr: 0324935	
Decision Date: 09/25/03    Archive Date: 10/02/03

DOCKET NO.  01-07 587A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased rating for hepatitis C, with 
liver cirrhosis, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




REMAND

On April 1, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Make arrangements with the local VA 
medical facility for the veteran to 
undergo another VA examination to 
determine the severity of his hepatitis C 
with liver cirrhosis.  

*Note that, in the Board's prior 
development memo dated February 22, 2002, 
several important questions were not 
answered.  So another examination is 
necessary to properly rate the disability 
at issue under both the old and new 
criteria.  The revisions became effective 
on July 2, 2001.

Note also that the examination must 
include liver function tests for rating 
under both the old and new criteria.

As for the old rating criteria, the 
examiner should determine the severity of 
any liver cirrhosis by indicating whether 
the veteran has (1) moderate impairment 
with dilation of superficial abdominal 
veins, chronic dyspepsia, slight loss of 
weight or impairment of health; or (2) 
moderately severe impairment with the 
liver being definitely enlarged with 
abdominal distention due to early 
ascites and with muscle wasting and loss 
of strength; or (3) severe impairment 
with ascites requiring infrequent 
tapping, or recurrent hemorrhage from 
esophageal varices, aggravated symptoms 
and impaired health; or (4) pronounced 
impairment with aggravation of the 
symptoms for moderate and severe, 
necessitating frequent tapping.  

The examiner also should determine the 
severity of any hepatitis under the old 
rating criteria, to include whether the 
veteran has (1) demonstrable liver damage 
with mild gastrointestinal disturbance; 
(2) minimal liver damage with associated 
fatigue, anxiety, and gastrointestinal 
disturbance of lesser degree and 
frequency but necessitating dietary 
restriction or other therapeutic 
measures; (3) moderate liver damage and 
disabling recurrent episodes of 
gastrointestinal disturbance, fatigue, 
and mental depression; or (4) marked 
liver damage manifest by liver function 
test and marked gastrointestinal 
symptoms, or with episodes of several 
weeks duration aggregating three or more 
a year and accompanied by disabling 
symptoms requiring rest therapy.  

Also as to the old rating criteria, the 
examiner should indicate whether the 
veteran has any psychiatric symptoms 
which are attributable to his hepatitis 
or cirrhosis, or both, and, if possible, 
these should be distinguished from 
symptoms due to nonservice-connected 
situational factors.  The examiner should 
also comment whether the veteran has any 
decreased sex drive and, if so, whether 
it is attributable to hepatitis or 
cirrhosis, or both.  

With respect to the new rating criteria, 
which became effective on July 2, 2001, 
the examiner should determine whether the 
veteran has "substantial weight loss" (a 
loss of greater than 20 percent of the 
baseline weight, sustained for three 
months or longer) or "minor weight loss" 
(a loss of 10 to 20 percent of the 
baseline weight, sustained for three 
months or longer).  The "baseline weight" 
means the average weight for the two-
year-period preceding onset of the 
disease.  It should also be determined 
whether the veteran has had an "inability 
to gain weight" (a substantial weight 
loss with inability to regain it despite 
appropriate therapy).    

Also with respect to the new rating 
criteria the examiner should determine 
whether the veteran has (1) symptoms such 
as weakness, anorexia, abdominal pain, 
and malaise; (2) portal hypertension and 
splenomegaly, with weakness, anorexia, 
abdominal pain, malaise, and at least 
minor weight loss; (3) a history of one 
episode of ascites, hepatic 
encephalopathy, or hemorrhage from 
varices or portal gastropathy (erosive 
gastritis); (4) a history of two or more 
episodes of ascites, hepatic 
encephalopathy, or hemorrhage from 
varices or portal gastropathy (erosive 
gastritis), but with periods of remission 
between attacks; or (5) generalized 
weakness, substantial weight loss, and 
persistent jaundice, or; with one of the 
following refractory to treatment: 
ascites, hepatic encephalopathy, 
hemorrhage from varices or portal 
gastropathy (erosive gastritis).  

Also with regard to the new rating 
criteria, the examiner should determine 
whether the veteran has "incapacitating 
episode," meaning a period of acute 
signs and symptoms severe enough to 
require bed rest and treatment by a 
physician.  

Also, the examiner should determine 
whether the veteran is 
(1) nonsymptomatic; or has (2) 
intermittent fatigue, malaise, and 
anorexia, or; incapacitating episodes 
(with symptoms such as fatigue, malaise, 
nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a 
total duration of at least one week, 
but less than two weeks, during the past 
12-month period; (3) daily fatigue, 
malaise, and anorexia (without weight 
loss or hepatomegaly), requiring dietary 
restriction or continuous medication, or; 
incapacitating episodes (with symptoms 
such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total 
duration of at least two weeks, but less 
than four weeks, during the past 12-month 
period; (4) daily fatigue, malaise, and 
anorexia, with minor weight loss and 
hepatomegaly, or; incapacitating episodes 
(with symptoms such as fatigue, malaise, 
nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a 
total duration of at least four weeks, 
but less than six weeks, during the past 
12-month period; (5) daily fatigue, 
malaise, and anorexia, with substantial 
weight loss (or other indication of 
malnutrition), and hepatomegaly, or; 
incapacitating episodes (with symptoms 
such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total 
duration of at least six weeks during the 
past 12-month period, but not occurring 
constantly; or (6) near-constant 
debilitating symptoms (such as fatigue, 
malaise, nausea, vomiting, anorexia, 
arthralgia, and right upper quadrant 
pain).  

Send the claims folder (c-file) to the 
examiner for review.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.





		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





